IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT


                              No. 14-51250
                            Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee

v.

QUENTIN LAVELLE JEFFRIES,

                                          Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                          _______________________

               ON PETITION FOR PANEL REHEARING

(Opinion May 13, 2016, 5 Cir., __________, ____________ F.3d _________)
Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:
     Treating the petition for rehearing en banc as a petition for panel
rehearing, we DENY the petition for panel rehearing and note the following:
     1. Since the filing of Jeffries’ petition for rehearing en banc, our court
        has ruled that Johnson v. United States, 576 U.S. ___, 135 S. Ct. 2551
        (2015) does not apply to the career offender sentencing guidelines
        definition in United States Sentencing Guideline § 4B1.2(a)(2). In re
        Arnick, 2016 U.S. App. LEXIS 11030 *2 (5th Cir. Jun. 17, 2016).
                          No. 14-51250

2. Even assuming arguendo that Johnson does apply to the residual
  clause of USSG § 4B1.2(a)(2), nowhere in his belated briefing to our
  court last year, his petition for certiorari to the Supreme Court, or his
  petition for rehearing, has Jeffries demonstrated that he was
  sentenced under the residual clause. It is certainly not “clear” or
  “obvious” under plain error review that his conviction under Texas
  Penal Code § 22.02 for the crime of aggravated assault with a deadly
  weapon causing physical injury to which he pleaded guilty is not a
  “use of force” conviction under 4B1.2(a)(1) or an enumerated offense
  under Application Note 1 to § 4B1.2(a). See United States v. Guzman,
  797 F.3d 346 (5th Cir. 2015); cf. Beckles v. United States, No. 15-8544,
  2016 U.S. LEXIS 4142 (U.S. Jun. 27, 2016)(granting certiorari on a
  case involving whether a sawed-off shotgun is a crime of violence
  under § 4B1.2(a)); United States v. Soto-Rivera, 811 F.3d 53 (1st Cir.
  2016)(addressing crime of felon in possession of a firearm under §
  4B1.2(a)(2) and application notes); United States v. Lipscomb, 619
  F.3d 474 (5th Cir. 2010)(plurality opinion addressing whether crime
  of possession of a sawed-off shotgun was a crime of violence). The
  Supreme Court did not strike down the “use of force” prong in Johnson
  and, indeed, since that time has applied a similar “use of force” prong
  in a case of a reckless assault. Voisine v. Armstrong, 195 L. Ed. 2d
  736 (2016)(“use of force” under 18 U.S.C. § 921(a)(33)(A) includes
  reckless assault).




                                 2